Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

	Claims 2-9, 11-20, and 22 are objected to because of the following informalities: Each claim recites the same grammatical error after the preamble. For example, claim 2 recites the limitation “The apparatus of claim 1, the one or more misbehavior mitigation…” and instead should read “The apparatus of claim 1, wherein the one or more misbehavior mitigation…”. Each claim listed should be corrected the same or similarly as the example shown with claim 2.   Appropriate correction is required.

	Additionally, claim 11 is objected to for the limitation “first confidence score threshold based on based on” in line 6. The second “based on” should be removed. Appropriate correction is required. 

	Additionally, claim 22 is objected to for the limitation “first confidence score threshold based on based on” in line 5. The second “based on” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitation “determine whether a vehicle associated with the V2X message…” in line 3, while a vehicle associated with the V2X message is recited in claim 5 lines 3-4 making it unclear if it is supposed to be the same vehicle or an additional, alternative vehicle sending the message. Appropriate correction is required. 

Additionally, the term "relative" in claim 6 is a relative term which renders the claim indefinite.  The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, for example “relative” could be 5 feet away or 50 feet away from the ego vehicle. Appropriate correction is required.  



Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “At least one machine-readable storage medium” encompasses signals per se. See MPEP §2106.03.11 (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave”). Claim 14 in particular recites “At least one machine-readable storage medium comprising instructions that when executed by at least one processor of an ego vehicle…” claiming the media and the instructions on the media. Paragraph [0102] of the specification states that “A system for a vehicle, comprising: communication circuitry arranged to receive signals over a vehicle-to-anything (V2X) network; processing circuitry; and memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: receive, via the signals…” which may comprise transitory signals, and therefore is directed towards claims 14-20 to disclose “non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1, 9-10, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doig et al. (US Pre-Granted Publication No. US 2019/0339082 A1 hereinafter “Doig”).

	Regarding claim 1 Doig discloses:

	An apparatus for an ego vehicle, comprising: processing circuitry; 
and memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: (Doig [0019]) receive a score associated with a vehicle-to-anything (V2X) message received over a V2X network, (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) the score comprising a confidence score and a trust score; (Doig [0092] and [0169] wherein the ability to have a high and low confidence in data is deemed equivalent to the applicants description of a trust level and confidence described in the specification [0036-0037] i.e. the trust is the original determination and the confidence is how likely the trust score is accurate) determine whether the confidence score is greater than a confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) and execute a cautionary pre-misbehavior mitigation instruction set (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. or it is determined to be fraud i.e. a misbehavior) based on a determination that the confidence score is not greater than the confidence score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) or determine whether the trust score is greater than a trust score threshold (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) based on a determination that the confidence score is greater than the confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) transmit, via the V2X network, a misbehavior report comprising an indication of the misbehavior to a misbehavior authority (MA) (Doig [0093] wherein the Road Side Unit (RSU) acts to collect information about the map of the area in order to identify objects and potential hazards [0092]) based on a determination that the trust score is not greater than the trust score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) and execute one or more misbehavior mitigation instruction sets based on the determination that the trust score is not greater than the trust score threshold.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received). 

Regarding claim 9 Doig discloses all of the limitations of claim 1 and further discloses:

The apparatus of claim 1, the cautionary pre-misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether a vehicle associated with the V2X message is within a threshold distance of the ego vehicle; (Doig [0187] wherein the object or vehicle has to be in a detection distance) estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the vehicle associated with the V2X message is within the threshold distance of the ego vehicle; (Doig [0187-0189] wherein the V2X vehicle acts as a proxy for the object until the subject vehicle can determine the object) and update the score of the misbehavior of the V2X message based on the determination that the vehicle associated with the V2X message is within the threshold distance of the ego vehicle. (Doig [0187] wherein the object or vehicle has to be in a detection distance).

Regarding claim 10 Doig discloses:

	A system for a vehicle, comprising: communication circuitry (Doig [0018]) arranged to receive signals over a vehicle-to-anything (V2X) network; (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) processing circuitry; and memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: (Doig [0019]) Docket No.: AC3437-US/1020.343741receive, via the signals, a message from a connected vehicle; (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) detect a misbehavior of the message; (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. or it is determined to be fraud i.e. a misbehavior) score the misbehavior, (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) the score comprising a confidence score and a trust score; (Doig [0092] and [0169] wherein the ability to have a high and low confidence in data is deemed equivalent to the applicants description of a trust level and confidence described in the specification [0036-0037] i.e. the trust is the original determination and the confidence is how likely the trust score is accurate) determine whether the confidence score is greater than a confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) and execute a cautionary pre-misbehavior mitigation instruction set (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. or it is determined to be fraud i.e. a misbehavior) based on a determination that the confidence score is not greater than the confidence score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) or determine whether the trust score is greater than a trust score threshold (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) based on a determination that the confidence score is greater than the confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) transmit, via the communication circuitry, a misbehavior report comprising an indication of the misbehavior to a misbehavior authority (MA) (Doig [0093] wherein the Road Side Unit (RSU) acts to collect information about the map of the area in order to identify objects and potential hazards [0092]) based on based on a determination that the trust score is not greater than the trust score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) and execute one or more misbehavior mitigation instruction sets based on the determination that the trust score is not greater than the trust score threshold. (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received). 

Regarding claim 14 Doig discloses:

At least one machine-readable storage medium comprising instructions that when executed by at least one processor of an ego vehicle, cause the at least one processor to: (Doig [0019]) Docket No.: AC3437-US/1020.343743score a misbehavior of a vehicle-to-anything (V2X) message received over a V2X network, (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) the score comprising a confidence score and a trust score; (Doig [0092] and [0169] wherein the ability to have a high and low confidence in data is deemed equivalent to the applicants description of a trust level and confidence described in the specification [0036-0037] i.e. the trust is the original determination and the confidence is how likely the trust score is accurate) determine whether the confidence score is greater than a confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) and execute a cautionary pre-misbehavior mitigation instruction set (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. or it is determined to be fraud i.e. a misbehavior) based on a determination that the confidence score is not greater than the confidence score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) or determine whether the trust score is greater than a trust score threshold (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) based on a determination that the confidence score is greater than the confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) transmit, via the V2X network, a misbehavior report comprising an indication of the misbehavior to a misbehavior authority (MA) (Doig [0093] wherein the Road Side Unit (RSU) acts to collect information about the map of the area in order to identify objects and potential hazards [0092]) based on based on a determination that the trust score is not greater than the trust score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) and execute one or more misbehavior mitigation instruction sets based on the determination that the trust score is not greater than the trust score threshold. (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).  

Regarding claim 21 Doig discloses:

A method, comprising: scoring a misbehavior (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) of a vehicle-to-anything (V2X) message received over a V2X network, (Doig [0021] wherein the vehicle includes V2N, V2I, V2V, and V2X) the score comprising a confidence score and a trust score; (Doig [0092] and [0169] wherein the ability to have a high and low confidence in data is deemed equivalent to the applicants description of a trust level and confidence described in the specification [0036-0037] i.e. the trust is the original determination and the confidence is how likely the trust score is accurate) determining whether the confidence score is greater than a confidence score threshold; (Doig [0092] wherein the shared data is a high and executing a cautionary pre-misbehavior mitigation instruction set (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. or it is determined to be fraud i.e. a misbehavior) based on a determination that the confidence score is not greater than the confidence score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) or determining whether the trust score is greater than a trust score threshold (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) based on a determination that the confidence score is greater than the confidence score threshold; (Doig [0092] wherein the shared data is a high confidence if self-reported i.e. above a confidence threshold) transmitting, via the V2X network, a misbehavior report comprising an indication of the misbehavior to a misbehavior authority (MA) (Doig [0093] wherein the Road Side Unit (RSU) acts to collect information about the map of the area in order to identify objects and potential hazards [0092]) based on based on a determination that the trust score is not greater than the trust score threshold; (Doig [0162] wherein the secondary information is at a lower confidence level i.e. a lower threshold) and  Docket No.: AC3437-US/1020.343746executing, via processing circuitry, one or more misbehavior mitigation instruction sets based on the determination that the trust score is not greater than the trust score threshold. (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

Claim Rejections - 35 USC § 103



	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

	Claims 2-8, 11-13, 15-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doig further in view of Rubin et al. (US Pre-Granted Publication No. US 2013/0278440 A1 hereinafter “Rubin”).

	Regarding claim 2 Doig discloses all of the limitations of claim 1 but fails to further disclose:

	… the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set and a high confidence misbehavior mitigation instruction set, the instructions when executed by the processing circuitry cause the processing circuitry to:  Docket No.: AC3437-US/1020.343738determine whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold based on the determination that the trust score is not greater than the trust score threshold; and execute the low confidence misbehavior mitigation instruction set routine based on the determination that the confidence score is not greater than the second confidence score threshold; or execute the high confidence misbehavior mitigation instruction set based on the determination that the confidence score is greater than the second confidence score threshold.  

	However, in the same field of endeavor of vehicle controls Rubin discloses:

the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set (Rubin [0520] wherein low confidence instructions increase risk) and a high confidence misbehavior mitigation instruction set, (Rubin [0519] wherein high confidence information is used in current situations where action is imminent) 
the instructions when executed by the processing circuitry cause the processing circuitry to:  Docket No.: AC3437-US/1020.343738determine whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message)  based on the determination that the trust score is not greater than the trust score threshold; and execute the low confidence misbehavior mitigation instruction set routine (Rubin [0520] wherein low confidence instructions increase risk) based on the determination that the confidence score is not greater than the second confidence score threshold; or execute the high confidence misbehavior mitigation instruction set (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message) based on the determination that the confidence score is greater than the second confidence score threshold.”  (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order 

	Regarding claim 3 Doig in view of Rubin discloses all of the limitations of claim 2 and Doig further discloses:

	The apparatus of claim 2… when executed by the processing circuitry cause the processing circuitry to: discard the V2X message; estimate data associated with the discarded V2X message based in part on at least one alternative source of the data; (Doig [0108-0109] wherein the vehicle is capable of reporting a non-valid object such as one that has been removed i.e. discard the old message and update the new valid information to the RSU) and provide the estimated data as input to at least one control operation of the ego vehicle.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).
	
	Doig does not appear to disclose:

	the high confidence misbehavior mitigation instruction set,

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the high confidence misbehavior mitigation instruction set,” (Rubin [0519] wherein high confidence information is used in current situations where action is imminent)



Regarding claim 4 Doig in view of Rubin discloses all of the limitations of claim 2 and Doig further discloses:

The apparatus of claim 2,… and Docket No.: AC3437-US/1020.343739execute a safety first instruction set based on the determination that the data associated with the V2X message does have an … safety impact on the ego vehicle.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

Doig does not appear to disclose:

	the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discard the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; or estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle;

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discard the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read) or estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle; (Rubin [0322] wherein the messages that are not safety related are lower priority i.e. not immediately read) … immediate safety impact” (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the safety messages of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

claim 5 Doig in view of Rubin discloses all of the limitations of claim 4 and further discloses:

The apparatus of claim 4, … send a request, to one or more other vehicles or roadside units via the V2X network, for one or more independent estimates of the data associated with the V2X message (Doig [0137-0145] wherein the emergency vehicle request map information from the RSU in order to understand the environment i.e. a request is made by a vehicle to a roadside unit for independent information of the environment) based on the determination that the data associated with the V2X message does have … safety impact on the ego vehicle; update the score of the misbehavior of the V2X message based on the one or more independent estimates; (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. update the map if there is no misbehavior) determine whether the updated score is consistent with the score; and transmit, via the V2X network, an updated misbehavior report comprising an indication of the misbehavior to the MA based on based on a determination that the updated score is not consistent with the score. (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. update the map if there is no misbehavior).

Doig does not appear to disclose:

the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to… immediate safety impact 



“the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to:” (Rubin [0520] wherein low confidence instructions increase risk) (Rubin [0520] wherein low confidence instructions increase risk) and immediate safety impact (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

Regarding claim 6 Doig in view of Rubin discloses all of the limitations of claim 5 and Doig further discloses:

The apparatus of claim 5, the safety first instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether a vehicle associated with the V2X message is within a threshold relative distance of the ego vehicle; (Doig [0187] wherein the vehicle only interacts with objects and messages within the detection distance i.e. only reports via the V2X system if the vehicle is within the threshold relative distance) and adjust at least one parameter of an ego vehicle control system.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

Regarding claim 7 Doig in view of Rubin discloses all of the limitations of claim 6 but does not appear to disclose:

the safety first instruction set, when executed by the processing circuitry cause the processing circuitry to: derive a first risk exposure value where the data associated with the V2X message is an input to a risk exposure function; derive a second risk exposure value where the one or more independent estimates of the data associated with the V2X message is an input to a risk exposure function; Docket No.: AC3437-US/1020.343740determine whether the first risk exposure value is greater than the second risk exposure value; and adjust at least one parameter of an ego vehicle control system to account for the data associated with the V2X message based on a determination that the first risk exposure value is greater than the second risk exposure value; or adjust at least one parameter of an ego vehicle control system to account for the one or more data associated with the V2X message based on a determination that the first risk exposure value is greater than the second risk exposure value.

However, in the same field of endeavor of vehicle controls Rubin discloses:

“the safety first instruction set, when executed by the processing circuitry cause the processing circuitry to: derive a first risk exposure value where the data associated with the V2X message is an input to a risk exposure function; (Rubin [0402-0412] wherein the final risk derive a second risk exposure value where the one or more independent estimates of the data associated with the V2X message is an input to a risk exposure function; (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message) Docket No.: AC3437-US/1020.343740determine whether the first risk exposure value is greater than the second risk exposure value; and adjust at least one parameter of an ego vehicle control system to account for the data associated with the V2X message based on a determination that the first risk exposure value is greater than the second risk exposure value; (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message and at higher risk values the autonomous mitigation kicks in)  or adjust at least one parameter of an ego vehicle control system to account for the one or more data associated with the V2X message based on a determination that the first risk exposure value is greater than the second risk exposure value.” (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message and at higher risk values the autonomous mitigation kicks in).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the risk safety messages of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety or higher risk levels while improving the existing V2X systems (Rubin [0010] [0012-0013]).

Regarding claim 8 Doig in view of Rubin discloses all of the limitations of claim 7 and Doig further discloses:

The apparatus of claim 7, the ego vehicle control system comprising an adaptive cruise control system, a lane keeping assist system, or a collision avoidance system. (Doig [0068] wherein the system is used for lane keeping and blind spot monitoring for collision avoidance).

Regarding claim 11 Doig discloses all of the limitations of claim 12 and further discloses:

	the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set and a high confidence misbehavior mitigation instruction set, the instructions when executed by the processing circuitry cause the processing circuitry to:  Docket No.: AC3437-US/1020.343738determine whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold based on the determination that the trust score is not greater than the trust score threshold; and execute the low confidence misbehavior mitigation instruction set routine based on the determination that the confidence score is not greater than the second confidence score threshold; or execute the high confidence misbehavior mitigation instruction set based on the determination that the confidence score is greater than the second confidence score threshold.  

	However, in the same field of endeavor of vehicle controls Rubin discloses:

the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set (Rubin [0520] wherein low confidence instructions increase risk) and a high confidence misbehavior mitigation instruction set, (Rubin [0519] wherein high confidence information is used in current situations where action is imminent) 
the instructions when executed by the processing circuitry cause the processing circuitry to:  Docket No.: AC3437-US/1020.343738determine whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message)  based on the determination that the trust score is not greater than the trust score threshold; and execute the low confidence misbehavior mitigation instruction set routine (Rubin [0520] wherein low confidence instructions increase risk) based on the determination that the confidence score is not greater than the second confidence score threshold; or execute the high confidence misbehavior mitigation instruction set (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message) based on the determination that the confidence score is greater than the second confidence score threshold.”  (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order 

Regarding claim 12 Doig in view of Rubin discloses all of the limitations of claim 11 and Doig further discloses:

The system of claim 11… determine whether the updated score is consistent with the score; (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. update the map if there is no misbehavior) and transmit, via the V2X network, an updated misbehavior report comprising an indication of the misbehavior to the MA based on based on a determination that the updated score is not consistent with the score.  (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. update the map if there is no misbehavior).

Doig does not appear to disclose:

the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discard the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; or estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle; and execute a safety first instruction set based on the determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle, update the score of the misbehavior of the V2X message based on the determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle; 

However, in the same field of endeavor of vehicle controls Rubin discloses:

“the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discard the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read) or estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle; (Rubin [0322] wherein the messages that are not safety related are lower priority i.e. not immediately read) and execute a safety first instruction set based on the determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle, (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message) update the score of the misbehavior of the V2X message based on the determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle;” (Rubin [0402-0412] wherein the final risk evaluation includes various 

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the safety messages of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

Regarding claim 13 Doig in view of Rubin discloses all of the limitations of claim 12 and further discloses 

	The system of claim 12, the ego vehicle control system comprising an adaptive cruise control system, a lane keeping assist system, or a collision avoidance system.  (Doig [0068] wherein the system is used for lane keeping and blind spot monitoring for collision avoidance).

	Regarding claim 15 Doig discloses all of the limitations of claim 14 but does not appear to further disclose:

	the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set and a high confidence misbehavior mitigation instruction set, the instructions when executed, cause the at least one processor to:  Docket No.: AC3437-US/1020.343738determine whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold based on the determination that the trust score is not greater than the trust score threshold; and execute the low confidence misbehavior mitigation instruction set routine based on the determination that the confidence score is not greater than the second confidence score threshold; or execute the high confidence misbehavior mitigation instruction set based on the determination that the confidence score is greater than the second confidence score threshold. 

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set (Rubin [0520] wherein low confidence instructions increase risk) and a high confidence misbehavior mitigation instruction set, (Rubin [0519] wherein high confidence information is used in current situations where action is imminent) 
the instructions when executed, cause the at least one processor to: Docket No.: AC3437-US/1020.343738 determine whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message)  based on the determination that the trust score is not greater than the trust score threshold; and execute the low confidence misbehavior mitigation instruction set routine (Rubin [0520] wherein low confidence instructions increase risk) based on the determination that the confidence score is not greater than the second confidence score threshold; or execute the high confidence misbehavior mitigation instruction set (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. based on the determination that the confidence score is greater than the second confidence score threshold.”  (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

	Regarding claim 16 Doig in view of Rubin discloses all of the limitations of claim 15 and Doig further discloses:

	The at least one machine-readable storage medium of claim 15, … when executed by the at least one processor cause the at least one processor to: discard the V2X message; estimate data associated with the V2X message based in part on at least one alternative source of the data; (Doig [0108-0109] wherein the vehicle is capable of reporting a non-valid object such as one that has been removed i.e. discard the old message and update the new valid information to the RSU) and provide the estimated data as input to at least one control operation of the ego vehicle.  Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).



	the high confidence misbehavior mitigation instruction set,

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the high confidence misbehavior mitigation instruction set,” (Rubin [0519] wherein high confidence information is used in current situations where action is imminent)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

	Regarding claim 17 Doig in view Rubin discloses all of the limitations of claim 15 and further discloses:

The at least one machine-readable storage medium of claim 15… and Docket No.: AC3437-US/1020.343739execute a safety first instruction set based on the determination that the data associated with the V2X message does have an … safety impact on the ego vehicle.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).



	the low confidence misbehavior mitigation instruction set, when executed by the at least one processor cause the at least one processor to: determine whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discard the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; or estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle;

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the low confidence misbehavior mitigation instruction set, when executed by the at least one processor cause the at least one processor to: determine whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discard the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read) or estimate the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle; (Rubin [0322] wherein the messages that are not safety related are … immediate safety impact” (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the safety messages of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

	Regarding claim 18 Doig in view of Rubin discloses all of the limitations of claim 17 and further discloses:

The at least one machine-readable storage medium of claim 17 … update the score of the misbehavior of the V2X message based on the determination that the data associated with the V2X message does have an … safety impact on the ego vehicle (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. update the map if there is no misbehavior) determine whether the updated score is consistent with the score; and transmit, via the V2X network, an updated misbehavior report comprising an indication of the misbehavior to the MA based on based on a determination that the updated score is not consistent with the score. (Doig [0190] wherein multiple vehicles report on an object in order to meet a threshold to report to the system i.e. update the map if there is no misbehavior).

Doig does not appear to disclose:

the low confidence misbehavior mitigation instruction set, when executed by the at least one processor cause the at least one processor to … immediate safety impact 

However, in the same field of endeavor of vehicle controls Rubin discloses:

“the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to:” (Rubin [0520] wherein low confidence instructions increase risk) (Rubin [0520] wherein low confidence instructions increase risk) and immediate safety impact (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

Regarding claim 19 Doig in view of Rubin disclose all of the limitations of claim 18 and further discloses:

The at least one machine-readable storage medium of claim 18, the safety first instruction set, when executed by the processing circuitry cause the processing circuitry to: determine whether a vehicle associated with the V2X message is within a threshold distance of the ego vehicle; (Doig [0187] wherein the vehicle only interacts with objects and messages within the detection distance i.e. only reports via the V2X system if the vehicle is within the threshold relative distance) and adjust at least one parameter of an ego vehicle control system.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

Regarding claim 20 Doig in view of Rubin discloses all of the limitations of claim 19 and Doig further discloses:

The at least one machine-readable storage medium of claim 19, the ego vehicle control system comprising an adaptive cruise control system, a lane keeping assist system, or a collision avoidance system. (Doig [0068] wherein the system is used for lane keeping and blind spot monitoring for collision avoidance).

Regarding claim 22 Doig discloses all of the limitations of claim 21 but fails to further disclose: 


	… the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set and a high confidence misbehavior mitigation instruction set, the method comprising:  Docket No.: AC3437-US/1020.343738determining whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold based on based on the determination that the trust score is not greater than the trust score threshold; and executing, via the processing circuitry, the low confidence misbehavior mitigation instruction set routine based on the determination that the confidence score is not greater than the second confidence score threshold; or executing, via the processing circuitry the high confidence misbehavior mitigation instruction set based on the determination that the confidence score is greater than the second confidence score threshold.  

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the one or more misbehavior mitigation instruction sets comprising a low confidence misbehavior mitigation instruction set (Rubin [0520] wherein low confidence instructions increase risk) and a high confidence misbehavior mitigation instruction set, (Rubin [0519] wherein high confidence information is used in current situations where action is imminent) 
the method comprising: Docket No.: AC3437-US/1020.343738determining whether the confidence score is greater than a second confidence score threshold, higher than the first confidence score threshold (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message)  based on based on the determination that the trust score is not greater than the trust score threshold; and executing, via the processing circuitry, the low confidence misbehavior mitigation instruction set routine (Rubin [0520] wherein low confidence instructions increase risk) based on the determination that the confidence score is not greater than the second confidence score threshold; or executing, via the processing circuitry, the high confidence misbehavior mitigation instruction set (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall based on the determination that the confidence score is greater than the second confidence score threshold.”  (Rubin [0402-0412] wherein the final risk evaluation includes various sub factors that affect the overall confidence score of the message i.e. varying confidences of the risk message).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the various confidence levels of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

Regarding claim 23 Doig in view of Rubin discloses all of the limitations of claim 22 and further discloses:

	The method of claim 22, comprising: discarding the V2X message; estimating data associated with the discarded V2X message based in part on at least one alternative source of the data; (Doig [0108-0109] wherein the vehicle is capable of reporting a non-valid object such as one that has been removed i.e. discard the old message and update the new valid information to the RSU) and providing the estimated data as input to at least one control operation of the ego vehicle.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

claim 24 Doig in view of Rubin discloses all of the limitations of claim 22 and further discloses:

The method of claim 22, comprising… and Docket No.: AC3437-US/1020.343739executing, via the processing circuitry, a safety first instruction set based on the determination that the data associated with the V2X message does have an … safety impact on the ego vehicle.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

Doig does not appear to disclose:

	determining whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discarding the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; or estimating the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle;

	However, in the same field of endeavor of vehicle controls Rubin discloses:

	“the low confidence misbehavior mitigation instruction set, when executed by the processing circuitry cause the processing circuitry to: determining whether data associated with the V2X message has an immediate safety impact on the ego vehicle; and discarding the V2X message based on a determination that the data associated with the V2X message does not have an immediate safety impact on the ego vehicle; (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read) or estimating the data associated with the V2X message based in part on at least one independent source of the data based on a determination that the data associated with the V2X message does have an immediate safety impact on the ego vehicle; (Rubin [0322] wherein the messages that are not safety related are lower priority i.e. not immediately read) … immediate safety impact” (Rubin [0319] where a determination is made for the safety impact and then it the message is either discarded or read).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Doig with the safety messages of Rubin because one of ordinary skill would have been motivated to make this modification in order to determine the severity of a hazard and only react when critical to safety while improving the existing V2X systems (Rubin [0010] [0012-0013]).

Regarding claim 25 Doig in view of Rubin discloses all of the limitations of claim 24 and further discloses:

The method of claim 24 comprising: determining whether a vehicle associated with the V2X message is within a threshold distance of the ego vehicle; (Doig [0187] wherein the vehicle only interacts with objects and messages within the detection distance i.e. only reports via the V2X system if the vehicle is within the threshold relative distance) and adjusting at least one parameter of an ego vehicle control system.  (Doig [0023] [0090] wherein the vehicle is able to steer, brake, or change behavior based on information received).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0312738 A1 discloses a V2X system that checks the message received for accuracy and misbehavior before sending an updated message or discarding the original message
US 2020/0045552 A2 discloses a V2X communication device for ensuring a high level of security against misbehavior
US 2019/0258242 A1 discloses a vehicle anomaly detection and mitigation means 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664